Citation Nr: 1425086	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and July 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Veteran reports he is unable to work due to his disabilities.  See March 2013 hearing transcript, pp. 16-18.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The issues of entitlement to service connection for a thoracolumbar spine disability, entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling, and entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Cervical spinal stenosis had its onset in service.


CONCLUSION OF LAW

Cervical spinal stenosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran asserts that he injured his cervical spine when he fell during service.  See March 2013 hearing transcript, p. 10.  Service treatment records confirm that the Veteran fell in service in February 1990.  

The Veteran has a current diagnosis of cervical spinal stenosis.  The Veteran began treatment for his neck pain in 1995.  A VA treatment record dated October 3, 1995 shows complaints of neck pain and stiffness and a diagnosis of mild degenerative disc disease.  The Veteran suffered a motor vehicle accident on October 20, 1995, which caused further injury to his cervical spine.  He underwent an anterior cervical fusion in 1996.  

In a February 2010 statement, the Veteran's private treating physician, Dr. Antonio Certo, M.D, opined it is most likely that the Veteran's cervical spine condition initiated in 1990 according to the historical data and the Veteran's report, and was further compounded by his automobile accident in 1995.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a cervical spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cervical spinal stenosis is granted.


REMAND

The Veteran contends that he injured his back when he fell in service in February 1990.  See March 2013 hearing transcript, p. 14-16.  The Veteran contends he had pain in his back when he left service and before his motor vehicle accident on October 20, 1995.  See March 2013 Hearing transcript, pp. 7, 12.  VA treatment records show recurrent complaints of back pain.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence of a current disability and an indication that it may be associated with active service and, the Board finds a remand is necessary to obtain a VA examination with medical opinion as to whether the current back condition is related to service.

The Veteran's service-connected bilateral pes planus was last evaluated for VA purposes in October 2009.  During the March 2013 Board hearing, the Veteran reported experiencing circulation problems in his feet and a dull, aching throb in his heel.  These symptoms are not noted in the October 2009 VA examination report.  As the Veteran's reported feet symptoms during his March 2013 Board hearing are relevant to the instant increased rating claim and indicate an increase in the severity of his service-connected disability, a new VA examination is warranted. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his back condition and/or foot conditions and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

Finally, the record contains a Social Security Administration (SSA) Inquiry Profile.  Accordingly, there may be outstanding Social Security Administration (SSA) records that may be relevant to the Veteran's claims.  Such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back condition and/or foot conditions.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back symptomatology and the nature, extent and severity of his foot conditions, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

5.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back disability found to be present.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the conditions, as appropriate, including the Veteran's account of symptomatology.  

The examiner should also advance an opinion as to whether it is at least as likely as not that any back disability had its onset during active service; or, is causally related to the Veteran's service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail. 

The examiner must provide rationale for any and all opinions expressed, which should be set forth in a legible report.

6.  Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected bilateral pes planus.

The examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction.  The examiner should comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo achillis on manipulation and whether it is improved by orthopedic shoes or appliances.  

The examiner should comment on whether each symptom of pes planus is severe or pronounced.  

The examiner should also identify all other foot symptomatology, to include atrophy of the musculature, disturbed circulation, weakness, and/or any other residuals of the Veteran's foot injury.  The examiner should indicate whether any residuals of the Veteran's foot injury are moderate, moderately severe, or severe.

Finally, to the extent possible, the examiner should fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination report. Additionally, the examination should be predicated on a review of the entire physical and electronic claims file and the examination report should reflect that review.

7.  Then, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the combines effect of the Veteran's service-connected disabilities on his employability.  

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

In addressing the functional effects of the Veteran's service-connected disabilities on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning as related to his service-connected disabilities.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

8.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


